ORDER
This case came before a three-judge panel of this court on May 25, 1982, on the plaintiff’s motion to dismiss the defendant’s appeal from a judgment of the Superior Court entered after a jury trial in an action for trespass and ejectment.
The plaintiff moves to dismiss the appeal on the ground that defendant has not paid the equivalent of rent pending appeal as required by G.L. 1956 (1969 Reenactment) § 34-20-7. The defendant argues that it was neither a tenant nor a trespasser of the *138subject premises and that § 34-20-7 therefore does not apply here.
After careful consideration of the memo-randa submitted by the parties and of the oral arguments, we are of the opinion that defendant’s appeal should be dismissed in accordance with G.L. 1956 (1969 Reenactment) § 34-20-8 because of defendant’s failure to comply with § 34-20-7. See also Yankee Investments, Inc. v. Efco Manufacturing, Inc., 101 R.I. 602, 225 A.2d 793 (1967).
BEVILACQUA, C. J., and KELLEHER, J., did not participate.